(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      ADVOCATE HEALTH CARE NETWORK ET AL. v. 

                STAPLETON ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

       No. 16–74. Argued March 27, 2017—Decided June 5, 2017*
The Employee Retirement Income Security Act of 1974 (ERISA) gener-
  ally obligates private employers offering pension plans to adhere to
  an array of rules designed to ensure plan solvency and protect plan
  participants. “[C]hurch plan[s],” however, are exempt from those
  regulations. 29 U. S. C. §1003(b)(2). From the beginning, ERISA has
  defined a “church plan” as “a plan established and maintained . . . for
  its employees . . . by a church.” §1002(33)(A). Congress then amend-
  ed the statute to expand that definition, adding the provision whose
  effect is at issue here: “A plan established and maintained for its em-
  ployees . . . by a church . . . includes a plan maintained by an organi-
  zation . . . the principal purpose . . . of which is the administration or
  funding of [such] plan . . . for the employees of a church . . . , if such
  organization is controlled by or associated with a church.”
  §1002(33)(C)(i). (This opinion refers to the organizations described in
  that provision as “principal-purpose organizations.”)
     Petitioners, who identify themselves as three church-affiliated
  nonprofits that run hospitals and other healthcare facilities (collec-
  tively, hospitals), offer their employees defined-benefit pension plans.
  Those plans were established by the hospitals themselves, and are
  managed by internal employee-benefits committees. Respondents,
  current and former hospital employees, filed class actions alleging
  that the hospitals’ pension plans do not fall within ERISA’s church-
——————
  * Together with No. 16–86, Saint Peter’s Healthcare System et al. v.
Kaplan, on certiorari to the United States Court of Appeals for the
Third Circuit, and No. 16–258, Dignity Health et al. v. Rollins, on certi-
orari to the United States Court of Appeals for the Ninth Circuit.
2       ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                                 Syllabus

    plan exemption because they were not established by a church. The
    District Courts, agreeing with the employees, held that a plan must
    be established by a church to qualify as a church plan. The Courts of
    Appeals affirmed.
Held: A plan maintained by a principal-purpose organization qualifies
 as a “church plan,” regardless of who established it. Pp. 5–15.
    (a) The term “church plan” initially “mean[t]” only “a plan estab-
 lished and maintained . . . by a church.” But subparagraph (C)(i)
 provides that the original definitional phrase will now “include” an-
 other—“a plan maintained by [a principal-purpose] organization.”
 That use of the word “include” is not literal, but tells readers that a
 different type of plan should receive the same treatment (i.e., an ex-
 emption) as the type described in the old definition. In other words,
 because Congress deemed the category of plans “established and
 maintained by a church” to “include” plans “maintained by” principal-
 purpose organizations, those plans—and all those plans—are exempt
 from ERISA’s requirements.
    Had Congress wanted, as the employees contend, to alter only the
 maintenance requirement, it could have provided in subparagraph
 (C)(i) that “a plan maintained by a church includes a plan maintained
 by” a principal-purpose organization—removing “established and”
 from the first part of the sentence. But Congress did not adopt that
 ready alternative. Instead, it added language whose most natural
 reading is to enable a plan “maintained” by a principal-purpose or-
 ganization to substitute for a plan both “established” and “main-
 tained” by a church. And as a corollary to that point, the employees’
 construction runs aground on the so-called surplusage canon—the
 presumption that each word Congress uses is there for a reason. The
 employees read subparagraph (C)(i) as if it were missing the two
 words “established and.” This Court, however, “give[s] effect, if pos-
 sible, to every clause and word of a statute.” Williams v. Taylor, 529
 U. S. 362, 404. Pp. 5–12.
    (b) Both parties’ accounts of Congress’s purpose in enacting sub-
 paragraph (C)(i) tend to confirm this Court’s reading that plans
 maintained by principal-purpose organizations are eligible for the
 church-plan exemption, whatever their origins. According to the
 hospitals, Congress wanted to ensure that churches and church-
 affiliated organizations received comparable treatment under ERISA.
 If that is so, this Court’s construction of the text fits Congress’s objec-
 tive to a T, as a church-establishment requirement would necessarily
 disfavor plans created by church affiliates. The employees, by con-
 trast, claim that subparagraph (C)(i)’s main goal was to bring within
 the church-plan exemption plans managed by local pension boards—
 organizations often used by congregational denominations—so as to
                     Cite as: 581 U. S. ____ (2017)                    3

                                Syllabus

  ensure parity between congregational and hierarchical churches. But
  that account cuts against, not in favor of, their position. Keeping the
  church-establishment requirement would have prevented some plans
  run by pension boards—the very entities the employees say Congress
  most wanted to benefit—from qualifying as “church plans” under
  ERISA. Pp. 12–14.
No. 16–74, 817 F. 3d 517; No. 16–86, 810 F. 3d 175; and No. 16–258,
 830 F. 3d 900, reversed.

   KAGAN, J., delivered the opinion of the Court, in which all other
Members joined, except GORSUCH, J., who took no part in the considera-
tion or decision of the cases. SOTOMAYOR, J., filed a concurring opinion.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                      Nos. 16–74, 16–86, and 16–258
                                  _________________


      ADVOCATE HEALTH CARE NETWORK,
            ET AL., PETITIONERS
16–74                 v.
          MARIA STAPLETON, ET AL.;
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT




      SAINT PETER’S HEALTHCARE SYSTEM,
              ET AL., PETITIONERS
16–86                   v.
            LAURENCE KAPLAN; AND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT




       DIGNITY HEALTH, ET AL., PETITIONERS
16–258                 v.
                STARLA ROLLINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT



                                [June 5, 2017]


  JUSTICE KAGAN delivered the opinion of the Court.
  The Employee Retirement Income Security Act of 1974
(ERISA) exempts “church plan[s]” from its otherwise-
2     ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                          Opinion of the Court

comprehensive regulation of employee benefit plans. 88
Stat. 840, as amended, 29 U. S. C. §1003(b)(2). Under the
statute, certain plans for the employees of churches or
church-affiliated nonprofits count as “church plans” even
though not actually administered by a church. See
§1002(33)(C)(i). The question presented here is whether
a church must have originally established such a plan for
it to so qualify. ERISA, we hold, does not impose that
requirement.
                               I
  Petitioners identify themselves as three church-
affiliated nonprofits that run hospitals and other
healthcare facilities (collectively, hospitals).1 They offer
defined-benefit pension plans to their employees. Those
plans were established by the hospitals themselves—not
by a church—and are managed by internal employee-
benefits committees.
  ERISA generally obligates private employers offering
pension plans to adhere to an array of rules designed to
ensure plan solvency and protect plan participants. See
generally New York State Conference of Blue Cross & Blue
Shield Plans v. Travelers Ins. Co., 514 U. S. 645, 651
(1995) (cataloguing ERISA’s “reporting and disclosure
mandates,” “participation and vesting requirements,” and
——————
   1 The parties disputed the hospitals’ church ties in the courts below,

see n. 2, infra, but we assume for purposes of this decision that the
facts are as the hospitals describe them. On those facts: Advocate
Health Care Network operates 12 hospitals and some 250 other
healthcare facilities in Illinois, and is associated with the Evangelical
Lutheran Church in America and the United Church of Christ. Saint
Peter’s Healthcare System runs a teaching hospital and several other
medical facilities in New Jersey, and is both owned and controlled by a
Roman Catholic diocese there. And Dignity Health runs an extensive
network of community hospitals throughout the country, and maintains
ties to the Catholic religious orders that initially sponsored some of its
facilities.
                 Cite as: 581 U. S. ____ (2017)            3

                     Opinion of the Court

“funding standards”). But in enacting the statute, Con-
gress made an important exception. “[C]hurch plan[s]”
have never had to comply with ERISA’s requirements.
§1003(b)(2).
   The statutory definition of “church plan” came in two
distinct phases. From the beginning, ERISA provided that
“[t]he term ‘church plan’ means a plan established and
maintained . . . for its employees . . . by a church or by a
convention or association of churches.” §1002(33)(A).
Then, in 1980, Congress amended the statute to expand
that definition by deeming additional plans to fall within
it. The amendment specified that for purposes of the
church-plan definition, an “employee of a church” would
include an employee of a church-affiliated organization
(like the hospitals here). §1002(33)(C)(ii)(II). And it added
the provision whose effect is at issue in these cases:
    “A plan established and maintained for its employees
    . . . by a church or by a convention or association of
    churches includes a plan maintained by an organiza-
    tion . . . the principal purpose or function of which is
    the administration or funding of a plan or program for
    the provision of retirement benefits or welfare bene-
    fits, or both, for the employees of a church or a con-
    vention or association of churches, if such organi-
    zation is controlled by or associated with a church
    or a convention or association of churches.”
    §1002(33)(C)(i).
That is a mouthful, for lawyers and non-lawyers alike; to
digest it more easily, note that everything after the word
“organization” in the third line is just a (long-winded)
description of a particular kind of church-associated en-
tity—which this opinion will call a “principal-purpose or-
ganization.” The main job of such an entity, as the statute
explains, is to fund or manage a benefit plan for the em-
ployees of churches or (per the 1980 amendment’s other
4    ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                     Opinion of the Court

part) of church affiliates.
   The three federal agencies responsible for administering
ERISA have long read those provisions, when taken to-
gether, to exempt plans like the hospitals’ from the stat-
ute’s mandates. (The relevant agencies are the Internal
Revenue Service, Department of Labor, and Pension Bene-
fit Guaranty Corporation.) The original definitional provi-
sion—§1002(33)(A), or paragraph (A) for short—defines a
“church plan” as one “established and maintained . . . by a
church”—not by a church-affiliated nonprofit. But accord-
ing to the agencies, the later (block-quoted) provision—
§1002(33)(C)(i), or just subparagraph (C)(i)—expands that
definition to include any plan maintained by a principal-
purpose organization, regardless of whether a church
initially established the plan. And, the agencies believe,
the internal benefits committee of a church-affiliated
nonprofit counts as such an organization. See, e.g., IRS
General Counsel Memorandum No. 39007 (Nov. 2, 1982),
App. 636–637. That interpretation has appeared in hun-
dreds of private letter rulings and opinion letters issued
since 1982, including several provided to the hospitals
here. See App. 57–69, 379–386, 668–715.
   The three cases before us are part of a recent wave of
litigation challenging the agencies’ view. Respondents,
current and former employees of the hospitals, filed class
actions alleging that their employers’ pension plans do not
fall within ERISA’s church-plan exemption (and thus must
satisfy the statute’s requirements). That is so, the em-
ployees claim, because those plans were not established by
a church—and ERISA, even as amended, demands that all
“church plans” have such an origin. According to the
employees, the addition of subparagraph (C)(i) allowed
principal-purpose organizations to maintain such plans in
lieu of churches; but that provision kept as-is paragraph
(A)’s insistence that churches themselves establish “church
plans.” See id., at 265–268, 435–437, 783–785. The Dis-
                     Cite as: 581 U. S. ____ (2017)                   5

                         Opinion of the Court

trict Courts handling the cases agreed with the employees’
position, and therefore held that the hospitals’ plans must
comply with ERISA.2
   The Courts of Appeals for the Third, Seventh, and Ninth
Circuits affirmed those decisions. The Third Circuit ruled
first, concluding that ERISA’s “plain text” requires that a
pension plan be established by a church to qualify for the
church-plan exemption.           Kaplan v. Saint Peter’s
Healthcare System, 810 F. 3d 175, 177 (2015). In the
court’s view, paragraph (A) set out “two requirements” for
the exemption—“establishment and maintenance”—and
“only the latter is expanded by the use of ‘includes’ ” in
subparagraph (C)(i). Id., at 181. The Seventh and Ninth
Circuits relied on similar reasoning to decide in the em-
ployees’ favor. See Stapleton v. Advocate Health Care
Network, 817 F. 3d 517, 523 (CA7 2016); Rollins v. Dignity
Health, 830 F. 3d 900, 906 (CA9 2016).
   In light of the importance of the issue, this Court granted
certiorari. 579 U. S. ___ (2016).
                            II
  The dispute in these cases about what counts as a
“church plan” hinges on the combined meaning of para-
graph (A) and subparagraph (C)(i). Interpretive purists
may refer back as needed to the provisions as quoted
above. See supra, at 3. But for those who prefer their
statutes in (comparatively) user-friendly form, those pro-
visions go as follows:
     Under paragraph (A), a “ ‘church plan’ means a plan
——————
  2 The employees alternatively argued in the District Courts that the

hospitals’ pension plans are not “church plans” because the hospitals do
not have the needed association with a church and because, even if they
do, their internal benefits committees do not count as principal-purpose
organizations. See App. 267–269, 437–438, 785–786. Those issues are
not before us, and nothing we say in this opinion expresses a view of
how they should be resolved.
6     ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                        Opinion of the Court

     established and maintained . . . by a church.”
     Under subparagraph (C)(i), “[a] plan established and
     maintained . . . by a church . . . includes a plan main-
     tained by [a principal-purpose] organization.”3
The parties agree that under those provisions, a “church
plan” need not be maintained by a church; it may instead
be maintained by a principal-purpose organization. But
the parties differ as to whether a plan maintained by that
kind of organization must still have been established by a
church to qualify for the church-plan exemption. The
hospitals say no: The effect of subparagraph (C)(i) was to
bring within the church-plan definition all pension plans
maintained by a principal-purpose organization, regard-
less of who first established them. The employees say yes:
Subparagraph (C)(i) altered only the requirement that a
pension plan be maintained by a church, while leaving
intact the church-establishment condition. We conclude
that the hospitals have the better of the argument.
  Start, as we always do, with the statutory language—
here, a new definitional phrase piggy-backing on the one
already existing. The term “church plan,” as just stated,
initially “mean[t]” only “a plan established and main-
tained . . . by a church.” But subparagraph (C)(i) provides
that the original definitional phrase will now “include”
another—“a plan maintained by [a principal-purpose]
organization.” That use of the word “include” is not lit-
eral—any more than when Congress says something like
“a State ‘includes’ Puerto Rico and the District of Colum-
——————
  3 Again, we use the term “principal-purpose organization” as short-

hand for the entity described in subparagraph (C)(i): a church-
associated organization whose chief purpose or function is to fund or
administer a benefits plan for the employees of either a church or a
church-affiliated nonprofit. See supra, at 3. And again, the scope of
that term—and whether it comprehends the hospitals’ internal benefits
committees—is not at issue here. See n. 2, supra.
                    Cite as: 581 U. S. ____ (2017)                 7

                        Opinion of the Court

bia.” See, e.g., 29 U. S. C. §1002(10).4 Rather, it tells
readers that a different type of plan should receive the
same treatment (i.e., an exemption) as the type described
in the old definition. And those newly favored plans, once
again, are simply those “maintained by a principal-
purpose organization”—irrespective of their origins. In
effect, Congress provided that the new phrase can stand in
for the old one as follows: “The term ‘church plan’ means a
plan established and maintained by a church [a plan
maintained by a principal-purpose organization].” The
church-establishment condition thus drops out of the
picture.
   Consider the same point in the form of a simple logic
problem, with paragraph (A) and subparagraph (C)(i) as
its first two steps:
     Premise 1: A plan established and maintained by a
     church is an exempt church plan.
     Premise 2: A plan established and maintained by a
     church includes a plan maintained by a principal-
     purpose organization.
     Deduction: A plan maintained by a principal-purpose
     organization is an exempt church plan.
Or, as one court put the point without any of the ERISA
terminology: “[I]f A is exempt, and A includes C, then C is
exempt.” Overall v. Ascension, 23 F. Supp. 3d 816, 828
(ED Mich. 2014). Just so. Because Congress deemed the
category of plans “established and maintained by a
church” to “include” plans “maintained by” principal-
purpose organizations, those plans—and all those plans—
are exempt from ERISA’s requirements.
——————
  4 Or any more than when Congress, in the same 1980 amendment to
ERISA, provided that an “employee of a church” was to “include[ ]” an
employee of a church-affiliated organization. §1002(33)(C)(ii); see
supra, at 3.
8    ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                     Opinion of the Court

   Had Congress wanted, as the employees contend, to
alter only the maintenance requirement, it had an easy
way to do so—differing by only two words from the lan-
guage it chose, but with an altogether different meaning.
Suppose Congress had provided that “a plan maintained
by a church includes a plan maintained by” a principal-
purpose organization, leaving out the words “established
and” from the first part of the sentence. That amendment
would have accomplished exactly what the employees
argue Congress intended: The language, that is, would
have enabled a principal-purpose organization to take on
the maintenance of a “church plan,” but left untouched the
requirement that a church establish the plan in the first
place. But Congress did not adopt that ready alternative.
Instead, it added language whose most natural reading is
to enable a plan “maintained” by a principal-purpose
organization to substitute for a plan both “established”
and “maintained” by a church. That drafting decision
indicates that Congress did not in fact want what the
employees claim. See, e.g., Lozano v. Montoya Alvarez,
572 U. S. 1, ___–___ (2014) (slip op., at 13–14) (When
legislators did not adopt “obvious alternative” language,
“the natural implication is that they did not intend” the
alternative).
   A corollary to this point is that the employees’ construc-
tion runs aground on the so-called surplusage canon—the
presumption that each word Congress uses is there for a
reason. See generally A. Scalia & B. Garner, Reading
Law: The Interpretation of Legal Texts 174–179 (2012).
As just explained, the employees urge us to read subpara-
graph (C)(i) as if it were missing the two words “estab-
lished and.” The employees themselves do not contest that
point: They offer no account of what function that lan-
guage would serve on their proposed interpretation. See
Brief for Respondents 34–35. In essence, the employees
ask us to treat those words as stray marks on a page—
                  Cite as: 581 U. S. ____ (2017)            9

                      Opinion of the Court

notations that Congress regrettably made but did not
really intend. Our practice, however, is to “give effect, if
possible, to every clause and word of a statute.” Williams
v. Taylor, 529 U. S. 362, 404 (2000) (internal quotation
marks omitted). And here, that means construing the
words “established and” in subparagraph (C)(i) as remov-
ing, for plans run by principal-purpose organizations,
paragraph (A)’s church-establishment condition.
   The employees’ primary argument to the contrary takes
the form of a supposed interpretive principle: “[I]f a defini-
tion or rule has two criteria, and a further provision ex-
pressly modifies only one of them, that provision is under-
stood to affect only the criterion it expands or modifies.”
Brief for Respondents 22. Applied here, the employees
explain, that principle requires us to read subparagraph
(C)(i) as “modify[ing] only the criterion” in paragraph (A)
that “it expressly expands (‘maintained’), while leaving the
other criterion (‘established’) unchanged.” Id., at 14. The
employees cite no precedent or other authority to back up
their proposed rule of construction, but they offer a
thought-provoking hypothetical to demonstrate its good
sense. Id., at 22. Imagine, they say, that a statute pro-
vides free insurance to a “person who is disabled and a
veteran,” and an amendment then states that “a person
who is disabled and a veteran includes a person who
served in the National Guard.” Ibid. (quoting 810 F. 3d, at
181). Would a non-disabled member of the National
Guard be entitled to the insurance benefit? Surely not,
the employees answer: All of us would understand the
“includes” provision to expand (or clarify) only the mean-
ing of “veteran”—leaving unchanged the requirement of a
disability. And the same goes here, the employees claim.
   But one good example does not a general rule make.
Consider a variant of the employees’ hypothetical: A stat-
ute offers free insurance to a “person who enlisted and
served in the active Armed Forces,” with a later amend-
10    ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                          Opinion of the Court

ment providing that “a person who enlisted and served in
the active Armed Forces includes a person who served in
the National Guard.” Would a person who served in the
National Guard be ineligible for benefits unless she had
also enlisted in the active Armed Forces—say, the regular
Army or Navy? Of course not.5 Two hypotheticals with
similar grammatical constructions, two different results.
In the employees’ example, the mind rebels against read-
ing the statute literally, in line with the logical and canon-
ical principles described above. In the variant, by con-
trast, the statute’s literal meaning and its most natural
meaning cohere: Satisfaction of the amendment’s single
eligibility criterion—service in the National Guard—is
indeed enough. What might account for that divergence?
And what does such an explanation suggest for ERISA?
   Two features of the employees’ hypothetical, when taken
in combination, make it effective. First, the criteria
there—veteran-status and disability—are relatively dis-
tinct from one another. (Compare enlistment and service,
which address similar matters and tend to travel in tan-
——————
  5 You    might ask yourself, on reading this hypothetical statute, why
Congress would not have made the removal of both original conditions
clearer still by stating that the original provision “includes a person
who enlisted and served in the National Guard.” We won’t go down the
rabbit hole of further expounding on a fictional statute, but we can
answer a parallel question for subparagraph (C)(i). Suppose Congress
had stated that “[a] plan established and maintained . . . by a church
. . . includes a plan established and maintained by [a principal-purpose]
organization.” That language would have left out of the “church plan”
definition pension plans originally established by churches, but subse-
quently maintained by principal-purpose organizations. And everyone
agrees—the employees no less than the hospitals—that Congress
wanted to treat those plans as “church plans.” (The dispute is only as
to plans that principal-purpose organizations both establish and
maintain.) See supra, at 6; Brief for Petitioners 25–26; Brief for Re-
spondents 14, 35; Brief for United States as Amicus Curiae 24. So
Congress could not have taken such a drafting tack to eliminate the
necessity of church establishment.
                 Cite as: 581 U. S. ____ (2017)          11

                     Opinion of the Court

dem, the one preceding the other.) The more independent
the specified variables, the more likely that they were
designed to have standalone relevance. Second and yet
more crucial, the employees’ example trades on our back-
ground understanding that a given interpretation is simply
implausible—that it could not possibly have been what
Congress wanted. Congress, we feel sure, would not have
intended all National Guardsmen to get a benefit that is
otherwise reserved for disabled veterans. (Compare that
to our sense of whether Congress would have meant to
hinge benefits to Guardsmen on their enlistment in a
different service.) That sense of inconceivability does most
of the work in the employees’ example, urging readers to
discard usual rules of interpreting text because they will
lead to a “must be wrong” outcome.
   But subparagraph (C)(i) possesses neither of those
characteristics.    For starters, the criteria at issue—
establishment and maintenance—are not unrelated. The
former serves as a necessary precondition of the latter,
and both describe an aspect of an entity’s involvement
with a benefit plan. Indeed, for various purposes, ERISA
treats the terms “establish” and “maintain” interchange-
ably. See, e.g., §1002(16)(B) (defining the “sponsor” of a
plan as the organization that “establishe[s] or maintain[s]”
the plan). So an amendment altering the one requirement
could naturally alter the other too. What’s more, nothing
we know about the way ERISA is designed to operate
makes that an utterly untenable result. Whereas the
disability condition is central to the statutory scheme in
the employees’ hypothetical, the church-establishment
condition, taken on its own, has limited functional signifi-
cance. Establishment of a plan, after all, is a one-time,
historical event; it is the entity maintaining the plan that
has the primary ongoing responsibility (and potential
liability) to plan participants. See Brief for United States
as Amicus Curiae 31; Rose v. Long Island R. R. Pension
12   ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                     Opinion of the Court

Plan, 828 F. 2d 910, 920 (CA2 1987), cert. denied, 485
U. S. 936 (1988) (“[T]he status of the entity which currently
maintains a particular pension plan bears more relation
to Congress’ goals in enacting ERISA and its various
exemptions[ ] than does the status of the entity which
established the plan”). So removing the establishment
condition for plans run by principal-purpose organizations
has none of the contextual implausibility—the “Congress
could not possibly have meant that” quality—on which the
employees’ example principally rides.
  To the contrary, everything we can tell from extra-
statutory sources about Congress’s purpose in enacting
subparagraph (C)(i) supports our reading of its text. We
say “everything we can tell” because in fact we cannot tell
all that much. The legislative materials in these cases
consist almost wholly of excerpts from committee hearings
and scattered floor statements by individual lawmakers—
the sort of stuff we have called “among the least illuminat-
ing forms of legislative history.” NLRB v. SW General,
Inc., 580 U. S. ___, ___ (2017) (slip op., at 16). And even
those lowly sources speak at best indirectly to the precise
question here: None, that is, comments in so many words
on whether subparagraph (C)(i) altered paragraph (A)’s
church-establishment condition. Still, both the hospitals
and the employees have constructed narratives from those
bits and pieces about Congress’s goals in amending para-
graph (A). And our review of their accounts—the employ-
ees’ nearly as much as the hospitals’—tends to confirm our
conviction that plans maintained by principal-purpose
organizations are eligible for ERISA’s “church plan” ex-
emption, whatever their origins.
  According to the hospitals, Congress wanted to eliminate
any distinction between churches and church-affiliated
organizations under ERISA.          See Brief for Petition-
ers 18, 33–35. The impetus behind the 1980 amend-
ment, they claim, was an IRS decision holding that pen-
                  Cite as: 581 U. S. ____ (2017)           13

                      Opinion of the Court

sion plans established by orders of Catholic Sisters (to
benefit their hospitals’ employees) did not qualify as
“church plans” because the orders were not “carrying out
[the Church’s] religious functions.” IRS General Counsel
Memorandum No. 37266, 1977 WL 46200, *5 (Sept. 22,
1977). Many religious groups protested that ruling, criti-
cizing the IRS for “attempting to define what is and what
is not [a] ‘church’ and how the mission of the church is to
be carried out.” 125 Cong. Rec. 10054 (1979) (letter to
Sen. Talmadge from the Lutheran Church–Missouri
Synod); see id., at 10054–10058 (similar letters). And that
anger, the hospitals maintain, was what prompted
ERISA’s amendment: Congress, they say, designed the
new provision to ensure that, however categorized, all
groups associated with church activities would receive
comparable treatment. See Brief for Petitioners 35.
   If that is so, our construction of the text fits Congress’s
objective to a T. A church-establishment requirement
necessarily puts the IRS in the business of deciding just
what a church is and is not—for example (as in the IRS’s
ruling about the Sisters), whether a particular Catholic
religious order should count as one. And that require-
ment, by definition, disfavors plans created by church
affiliates, as compared to those established by (whatever
the IRS has decided are) churches. It thus makes key to
the “church plan” exemption the very line that, on the
hospitals’ account, Congress intended to erase.
   The employees tell a different story about the origins of
subparagraph (C)(i)—focusing on the pension boards that
congregational denominations often used. See Brief for
Respondents 14, 38–42; see also Brief for United States as
Amicus Curiae 19–22. In line with their non-hierarchical
nature, those denominations typically relied on separately
incorporated local boards—rather than entities integrated
into a national church structure—to administer benefits
for their ministers and lay workers. According to the
14   ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                     Opinion of the Court

employees, subparagraph (C)(i)’s main goal was to bring
those local pension boards within the church-plan exemp-
tion, so as to ensure that congregational and hierarchical
churches would receive the same treatment. In support of
their view, the employees cite several floor statements in
which the amendment’s sponsors addressed that objective.
See Brief for Respondents 38. Senator Talmadge, for
example, stated that under the amendment, a “plan or
program funded or administered through a pension board
. . . will be considered a church plan.” 124 Cong. Rec.
16523; see also 124 Cong. Rec. 12107 (remarks of Rep.
Conable).
    But that account of subparagraph (C)(i)’s primary pur-
pose cuts against, not in favor of, the employees’ position.
See Brief for United States as Amicus Curiae 21 (accept-
ing the employees’ narrative, but arguing that it buttresses
the opposite conclusion). That is because, as hearing
testimony disclosed, plans run by church-affiliated pension
boards came in different varieties: Some were created by
church congregations, but others were established by the
boards themselves. See, e.g., Hearings on S. 1090 et al.
before the Subcommittee on Private Pension Plans and
Employee Fringe Benefits of the Senate Committee on
Finance, 96th Cong., 1st Sess., 400–401, 415–417 (1979).
And still others were sufficiently old that their provenance
could have become the subject of dispute. See id., at 411;
125 Cong. Rec. 10052 (remarks of Sen. Talmadge) (“The
average age of a church plan is at least 40 years”). So
keeping the church-establishment requirement would
have prevented some plans run by pension boards—the
very entities the employees say Congress most wanted to
benefit—from qualifying as “church plans” under ERISA.
No argument the employees have offered here supports
that goal-defying (much less that text-defying) statutory
construction.
                 Cite as: 581 U. S. ____ (2017)           15

                     Opinion of the Court 


                            III

  ERISA provides (1) that a “church plan” means a “plan
established and maintained . . . by a church” and (2) that a
“plan established and maintained . . . by a church” is to
“include[ ] a plan maintained by” a principal-purpose
organization. Under the best reading of the statute, a
plan maintained by a principal-purpose organization
therefore qualifies as a “church plan,” regardless of who
established it. We accordingly reverse the judgments of
the Courts of Appeals.
                                            It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of these cases.
                 Cite as: 581 U. S. ____ (2017)          1

                  SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                Nos. 16–74, 16–86, and 16–258
                         _________________


      ADVOCATE HEALTH CARE NETWORK,
            ET AL., PETITIONERS
16–74                 v.
          MARIA STAPLETON, ET AL.;
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT




      SAINT PETER’S HEALTHCARE SYSTEM,
              ET AL., PETITIONERS
16–86                   v.
            LAURENCE KAPLAN; AND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT




         DIGNITY HEALTH, ET AL., PETITIONERS
16–258                   v.
                  STARLA ROLLINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT



                        [June 5, 2017]


  JUSTICE SOTOMAYOR, concurring.
  The Employee Retirement Income Security Act of 1974
(ERISA) protects employees by ensuring “ ‘that if a worker
has been promised a defined pension benefit upon retire-
ment—and if he has fulfilled whatever conditions are
required to obtain a vested benefit—he will actually re-
ceive it.’ ” Lockheed Corp. v. Spink, 517 U. S. 882, 887
2    ADVOCATE HEALTH CARE NETWORK v. STAPLETON

                   SOTOMAYOR, J., concurring

(1996). Any decision interpreting the provisions governing
which employers are subject to ERISA is ultimately a
decision about which employees receive this assurance.
Today, by holding that ERISA’s exemption for “church
plan[s],” 29 U. S. C. §1003(b)(2), covers plans neither
established nor maintained by a church, the Court holds
that scores of employees—who work for organizations that
look and operate much like secular businesses—
potentially might be denied ERISA’s protections. In fact,
it was the failure of unregulated “church plans” that
spurred cases such as these. See, e.g., Brief for Respond-
ents 7–8 (collecting cases and press reports of church plan
failures).
   I join the Court’s opinion because I am persuaded that it
correctly interprets the relevant statutory text. But I am
nonetheless troubled by the outcome of these cases. As
the majority acknowledges, ante, at 12, the available
legislative history does not clearly endorse this result.
That silence gives me pause: The decision to exempt plans
neither established nor maintained by a church could have
the kind of broad effect that is usually thoroughly debated
during the legislative process and thus recorded in the
legislative record. And to the extent that Congress acted
to exempt plans established by orders of Catholic Sisters,
see ibid., it is not at all clear that Congress would take the
same action today with respect to some of the largest
health-care providers in the country. Despite their rela-
tionship to churches, organizations such as petitioners
operate for-profit subsidiaries, see Dignity Health and
Subordinate Corporations, Consolidated Financial State-
ments as of and for Years ended June 30, 2016 and 2015
and Independent Auditors’ Report, p. 50, https://emma.
msrb.org/ES823341-ES646022-ES1041174.pdf (as last
visited June 1, 2017); employ thousands of employees,
App. 774; App. to Pet. for Cert. in No. 16–74, pp. 5a, 31a;
earn billions of dollars in revenue, ibid.; and compete in
                 Cite as: 581 U. S. ____ (2017)            3

                   SOTOMAYOR, J., concurring

the secular market with companies that must bear the
cost of complying with ERISA. These organizations thus
bear little resemblance to those Congress considered when
enacting the 1980 amendment to the church plan defini-
tion. This current reality might prompt Congress to take
a different path.
   In the end, I agree with the majority that the statutory
text compels today’s result. Other provisions also impact
the scope of the “church plan” exemption. Those provi-
sions—including the provisions governing which organiza-
tions qualify as principal purpose organizations permitted
to establish and maintain “church plans,” see, e.g., ante, at
6, n. 3—need also be construed in line with their text and
with a view toward effecting ERISA’s broad remedial
purposes.